DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed January 14, 2022. As directed by the amendment: Claims 1, 11-13, and 16-19 have been amended. Claims 2, 3, 8, 14, and 15 have been cancelled. Claims 1, 4-7, 9-13, and 16-20 are presently pending in this application.

Claim Objections
Claim 6 is objected to because of the following informalities: In ll. 1-2, the phrase “a break-off point” should be re-written as --the break off point--. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee (US 2009/0254090) in view of Scott et al. (US 9,820,759), herein referred to as Scott, and further in view of Wahl (US 2018/0271521).
Regarding claim 1, Lizee discloses a bone staple system (figure 1-6) comprising a bone staple (e.g. elements 4 and 21, see figure 2 below) comprising a bridge component (4) and a pair of spaced apart legs (elements 21) extending outwardly from the bridge component (4) (see figure 2 below), and an insertion device (see figure 2 below) integral to the bone staple (see figure 2 below) and comprising a pair of arm components (elements 23, see figure 2 below), wherein the pair of arm components 

    PNG
    media_image1.png
    620
    632
    media_image1.png
    Greyscale

Yet, Lizee’s bone staple system lacks wherein the pair of arm components further comprises a drill guide component secured to a proximal end of each of the pair of arm components, wherein the drill guide component extends outwardly from the pair of arm components in opposite directions, and further wherein a portion of the drill guide component on a first side of the pair of arm components immediately adjacent to the 
However, Scott teaches a pair of arm components (24, 32) further comprises a drill guide component (60, 62) secured to a proximal end of each of the pair of arm components (24, 32) (figures 1-7), wherein the drill guide component (60, 62) extends outwardly from the pair of arm components (24, 32) in opposite directions (figures 2 and 5), and further wherein a portion of the drill guide component (see figure 5 below) on a first side of the pair of arm components immediately adjacent to the first side (see figure 5 below) is smaller in diameter than a second portion of the drill guide component (see figure 5 below) on a second side of the pair of arm components immediately adjacent to the second side (see figure 5 below).

    PNG
    media_image2.png
    598
    563
    media_image2.png
    Greyscale


Thus, the modified Lizee’s system has each of the arm components (elements 23 of Lizee) are secured to the bone staple (see figure 2 of Lizee above) at a break off point (25 of Lizee) connecting each arm to each leg of the staple (see figure 2 of Lizee above) and an up and down and rotating movement causes the break off points to break (see forces arrows, figures 1-6 of Lizee) (also considered functional as a surgeon is capable of performing the movements).
The modified Lizee’s bone staple system further lacks wherein each leg comprises a single anti-migratory protrusion externally positioned on each leg at a proximal end of each leg near the bridge component, wherein the pair of legs of the bone staple further comprises a tapered angle at each distal end of each leg to push the spaced part legs together when being inserted.
	However, Wahl teaches wherein each leg (136, 140) comprises a single anti-migratory protrusion (252) (e.g. one or more exterior teeth are disposed along each of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Lizee’s bone staple system having a bone staple with wherein each leg comprises a single anti-migratory protrusion externally positioned on each leg at a proximal end of each leg near the bridge component and each leg has a tapered angle at each distal end of each leg as taught by Wahl, since such a modification would prevent movement of the bone staple after being implanted into the bone (¶21 and claim 6) and wherein a tapered angle at each distal end of each leg would ease insertion.
Regarding claim 6, the modified Lizee’s system has wherein the pair of arm components (elements 23 of Lizee) comprise the break off point (25 of Lizee) at their proximal end (see figure 2 of Lizee above).
Regarding claim 7, the modified Lizee’s system has wherein the bone staple (e.g. elements 4 and 21, see figure 2 of Lizee above) is detachable (¶20 of Lizee) from the insertion device (see figure 2 of Lizee above) at the break-off point (25 of Lizee).
Regarding claim 11, the modified Lizee’s system is capable of having wherein once the bone staple is implanted (figure 6 of Lizee), the bridge component (4 of Lizee) is configured to (i.e. capable of) be positioned in cortical bone as this is considered functional.

Regarding claims 13, 16, Lizee discloses a bone staple system (see figure 2 above) comprising a bridge component (4), a pair of legs (elements 21), wherein a single leg of the pair of legs (elements 21) is secured to either end of the bridge component (4) (figures 1 and 2), and an integrally formed insertion device (see figure 2 above), and wherein once the bone staple is implanted into a bone (figure 6), the bridge component is configured to (i.e. capable of) be positioned in a cortical portion of the bone (considered functional) and the pair of legs (elements 21) is configured to (i.e. capable of) be positioned in a cancellous portion of the bone (considered functional), and wherein the integrally formed insertion device (see figure 2 above) applies compression (¶33) to the bone staple during implantation (Abstract and figures 4-6), wherein the integrally formed insertion device (see figure 2 above) comprises a pair of repositionable arms (elements 23) which apply a compressive force (¶33) to the bone staple (e.g. elements 4 and 21, see figure 2) when the pair of repositionable arms (elements 23) are spread apart (figure 5) and each of the arms (elements 23) are secured to the bone staple (see figure 2 above) at a break off point (25) connecting each arm to each leg of the staple (see figure 2 above) and an up and down and rotating movement causes the break off points to break (see forces arrows, figures 1-6) (also considered functional as a surgeon is capable of performing the movements).
Yet, Lizee’s bone staple lacks wherein the pair of repositionable arms further comprise a drill guide component secured to a proximal end of each of the pair of 
However, Scott teaches a pair of arm components (24, 32) further comprises a drill guide component (60, 62) secured to a proximal end of each of the pair of arm components (24, 32) (figures 1-7), wherein the drill guide component (60, 62) extends outwardly from the pair of arm components (24, 32) in opposite directions (figures 2 and 5), and further wherein a portion of the drill guide component (see figure 5 above) on a first side of the pair of arm components immediately adjacent to the first side (see figure 5 above) is smaller in diameter than a second portion of the drill guide component (see figure 5 above) on a second side of the pair of arm components immediately adjacent to the second side (see figure 5 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lizee’s pair of arm components with a drill guide component secured to a proximal end of each of the pair of arm components, wherein the drill guide component extends outwardly from the pair of arm components in opposite directions, and further wherein a portion of the drill guide component on a first side of the pair of arm components immediately adjacent to the first side is smaller in diameter than a second portion of the drill guide component on a second side of the pair of arm components immediately adjacent to the second side as 
The modified Lizee’s bone staple system further lacks wherein each leg comprises a single anti-migratory protrusion externally positioned on each leg at a proximal end of each leg near the bridge component, wherein the pair of legs of the bone staple further comprises a tapered angle at a distal tip of the pair of legs.
	However, Wahl teaches wherein each leg (136, 140) comprises a single anti-migratory protrusion (252) (e.g. one or more exterior teeth are disposed along each of the first leg and the second leg, ¶21 and claim 6) externally positioned on each leg (136, 140) at a proximal end of each leg (e.g. figure 6) near the bridge component (132), wherein the pair of legs (136, 140) of the bone staple (e.g. 244) further comprises a tapered angle at a distal tip of the pair of legs (e.g. figure 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Lizee’s bone staple system having a bone staple with wherein each leg comprises a single anti-migratory protrusion externally positioned on each leg at a proximal end of each leg near the bridge component and wherein the pair of legs of the bone staple further comprises a tapered angle at a distal tip of the pair of legs as taught by Wahl, since such a modification would prevent movement of the bone staple after being implanted into the bone (¶21 and claim 6) and wherein a tapered angle at a distal tip of the pair of legs would ease insertion. 

Yet, Lizee lacks the step of utilizing drill guide components on an insertion device to drill a pair of guide holes into a fractured bone area, wherein the drill guide components are secured to a proximal end of each of a pair of arm components of the insertion device, and further wherein the drill guide component extends outwardly from the pair of arm components in opposite directions and further wherein a portion of the drill guide component on a first side of the pair of arm components immediately adjacent to the first side is smaller in diameter than a second portion of the drill guide component on a second side of the pair of arm components immediately adjacent to the second side.
However, Scott teaches the step of utilizing drill guide components (60, 62) on an insertion device (10) to drill a pair of guide holes into a fractured bone area (figure 7), wherein the drill guide components (60, 62) are secured to a proximal end of each of a pair of arm components (24, 32) of the insertion device (10), and further wherein the drill guide component (60, 62) extends outwardly from the pair of arm components (24, 32) in opposite directions (figures 2 and 5) and further wherein a portion of the drill guide component (see figure 5 above) on a first side of the pair of arm components immediately adjacent to the first side (see figure 5 above) is smaller in diameter than a second portion of the drill guide component (see figure 5 above) on a second side of the pair of arm components immediately adjacent to the second side (see figure 5 above).

The modified Lizee’s method further lacks wherein each leg comprises a single anti-migratory protrusion externally positioned on each leg at a proximal end of each leg near the bridge component.
	However, Wahl teaches wherein each leg (136, 140) comprises a single anti-migratory protrusion (252) (e.g. one or more exterior teeth are disposed along each of the first leg and the second leg, ¶21 and claim 6) externally positioned on each leg (136, 140) at a proximal end of each leg (e.g. figure 6) near the bridge component (132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Lizee’s bone staple method having a bone staple with wherein each leg comprises a single anti-migratory protrusion externally positioned on each leg at a proximal end of each leg near the 
Thus, the modified Lizee’s method has the step of allowing each single anti-migratory protrusion (e.g. one or more exterior teeth are disposed along each of the first leg and the second leg, ¶21 and claim 6) to externally grip the fractured bone area (element “F” of Lizee), separating the bone staple (see figure 2 above) from the insertion device (see figure 2 of Lizee above) at a break-off point (25 of Lizee) and each of the arm components (elements 23 of Lizee) are secured to the bone staple at the break off point (25 of Lizee) connecting each arm to each leg of the staple (see figure 2 of Lizee above) and using an up and down and rotating movement to cause the break off points to break (see forces arrows, figures 1-6 of Lizee) (also considered functional as a surgeon is capable of performing the movements).

Claims 4, 5, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee, Scott, Wahl as applied to claims above, and further in view of Groiso (US 2005/0049600).
Regarding claims 4, 5, 17, 18, 20, the modified Lizee’s system/method discloses all the features/elements as claimed including wherein both the bone staple (see figure 2 of Lizee above) and the insertion device (see figure 2 of Lizee above) are laser cut (¶34 of Lizee) but lacks from a single piece of titanium alloy, wherein the titanium alloy is Ti 6 Al 4 V-ELI. In addition, Lizee teaches that the present invention is made, for example, of stainless steel (¶34).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Lizee’s stainless steel material with a titanium alloy (TA6V) material as taught by Groiso, since such a modification is a mere substitution of one known element for another and wherein stainless steel alloy and titanium alloy are considered functional equivalents.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee, Scott, Wahl as applied to claim 1 above, and further in view of Majors et al. (US 2019/0000451), herein referred to as Majors.
Regarding claim 9, the modified Lizee’s system discloses all the features/elements as claimed except for wherein the drill guide component comprises a plurality of serrations on a tip of the drill guide component.
However, Majors teaches a drill guide component (e.g. 4030) comprises a plurality of serrations (4036) on a tip (4034) of the drill guide component (figure 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Lizee’s system having a drill guide component with a plurality of serrations on a tip of the drill guide component as taught by Majors, since such a modification would contact and engage a bone or bone fragment (¶88), thus providing additional securement to the drill guide component prior to drilling.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lizee, Scott, Wahl as applied to claim 1 above, and further in view of Finley et al. (US 2016/0192930), herein referred to as Finley.
Regarding claim 10, the modified Lizee’s system discloses all the features/elements as claimed but lacks a detailed description on wherein the bone staple and the insertion device are integrally manufactured using additive manufacturing techniques.
However, Finley teaches a bone fixation device (10) can be manufactured using additive manufacturing techniques (¶38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Lizee’s system having a bone staple and an insertion device with using additive manufacturing techniques as taught by Finley, since such a modification is considered a product by process.

Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. 
Applicant arguments on pages 7-10, under 35 U.S.C. 103, of the Remarks are directed to the amended claims and the combination of references (Lizee, Scott, Wahl, Groiso, Majors, Finley). Applicant argues that “Claims 1, 13 and 19 now requires that the bone staple is separated from the insertion tool at a break point by an up and down and rotating motion, and that the arms are connected at the legs of the staple.” The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SI MING KU/Primary Examiner, Art Unit 3775